                   Case 5:21-mj-00009-JLT Document 19 Filed 03/19/21 Page 1 of 1
                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CASE NO: 5:21-MJ-00009-JLT
                                                                    5:21-MJ-00011-JLT

ADRIAN RODRIGUEZ CARDENAS,

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Adrian Rodriguez Cardenas (LAR 0563150)
 Detained at           Lerdo Justice Facility
 Detainee is:          a.)    ☒ charged in this district by: ☐ Indictment ☐ Information ☒ Complaint
                                  charging detainee with: 21 U.S.C. §§ 841(a)(1), 846
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☒ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                   is currently being served at the detaining facility

    Appearance is necessary MARCH 25, 2021, 2:30PM (JLT) in the Eastern District of California (See ECF No. 9).

                       Signature:                                /s/ CHRISTOPHER D. BAKER
                       Printed Name & Phone No:                  AUSA Christopher D. Baker (559-290-0530)
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, on March 25, 2021, at 2:30pm, and any further proceedings to be had
in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.


 Dated:       March 19, 2021
                                                                        Erica P. Grosjean
                                                              Honorable Jennifer L. Thurston
                                                              U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s)                                                                                   ☒Male      ☐Female
 Booking or CDC #:      LAR 0563150                                                       DOB:       June 9, 2000
 Facility Address:      17801 Industrial Farm Rd. Bakersfield                             Race:      Hispanic
 Facility Phone:        (661) 391-3100                                                    FBI#:      T5FF4J06L

                                                  RETURN OF SERVICE

 Executed on:
                                                              (signature)
